DETAILED ACTION
This Office Action is in response to the amendment filed 9/8/2022.  Claims 1, 3-9, 11-17, and 20 are pending in this application.  Claims 1, 9, and 16 are independent claims.  This Office Action is made final.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-17 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per Claim 16, it recites the limitation “the floating-point unit” in line 6.  There is insufficient antecedent basis for this limitation in the claim.

As per Claims 16 and 17, they recite “the partial products having a value of zero when the floating-point unit operates in a multiplication mode” and “a multiplier which is set to a numerical value of zero when the floating-point unit operates in the multiplication mode”.  However, the specification makes clear that the multiplier and/or partial products are set to a value of zero when operating in an addition mode, rather than a multiplication mode.  
See e.g. Paragraph 0012 of the instant specification, “Result = (A x C) + B where A is a first operand, C is a second operand, and B is zero in a multiplication operation mode and A is a first operand, C is one, and B is a second operand in an addition operation mode”, and “The fused multiplication-addition pipeline may include a partial product tree for calculating the multiplicative result, which is unused during additive operation requests….That is, one of the operands associated with the additive operation may be inserted into the partial product tree, and the operand associated with the identity multiplier may be zero.”  In other words, B (i.e. the second fraction) is set to zero in order to perform multiplication of A x C, whereas C (i.e. the multiplier) is set to zero in order to perform addition of A + B.  
This is also made clear in Applicant’s Remarks filed 9/8/2022.  See bottom of Page 8, “Rather than computing (A x 1) in the multiplier, however, the inventive system recited in the instant application compute (A x 0) and add the Operand A back using one of the additional empty inputs. Accordingly, the inventive solution is to: compute (A x 0) in the multiplier; mask F(A); and Insert masked F(A) into the multiplier result using an unused input with no additional delay on critical path.”  Applicant continues on Page 9, “Result=(A x C)+B,  [where] A is a first operand, C is a second operand, and B is zero in a multiplication operation mode and A is a first operand, C is one, and B is a second operand in an addition operation mode… That is, one of the operands associated with the additive operation may be inserted into the partial product tree, and the operand associated with the identity multiplier may be zero.”
Thus, it is clear that the multiplier and/or partial products are set to a value of zero when operating in an addition mode, instead of a multiplication mode as claimed.  Due to this conflict with the specification and with Applicant’s Remarks, Claims 17 and 18 are rendered unclear and indefinite.

As per Claim 18, it is rejected for the reasons presented above, due to its dependency upon Claim 16.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-9, 11-17, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.

As per Claims 1, 3-9, 11-17, and 20, the claims generally describe masking a first fraction and inputting the masked first fraction into mask adder circuitry of a multiplication circuit or a partial product tree.  Independent Claim 1, for instance, recites “A floating-point unit comprising: operand mask circuitry configured to mask a first fraction” and “multiplication circuitry…having…a second partial product stage…including…mask adder circuitry…connected to the operand mask circuitry configured to receive the masked first fraction.”  Claim 9 similarly recites “A floating-point unit comprising: multiplication circuitry…having…a second partial product stage …including…mask adder circuitry…connected to operand mask circuitry, the operand mask circuitry configured to output a masked first fraction”.  Finally, Claim 16 more fully recites “masking a first fraction”, “inserting the masked first fraction into mask adder circuitry of a partial product tree; combining the masked first fraction with partial products of the partial product tree as a multiplication result, the partial products having a value of zero; and combining the multiplication result and the second fraction.”
However, the specification does not provide a compliant written description of the above claimed functions.  Specifically, the specification does not describe “masking a first fraction” in any detail, i.e. by failing to describe which bits (or the number of bits) of the fraction are masked, how they are masked, under what conditions the masking would occur, or the result of such masking.  
See e.g. Figures 2-4 and Paragraphs 0017-0018 and 0025-0026 of the instant specification.  It recites:  
“The operand mask circuitry 202 may receive any of the operands associated with the floating-point unit 200. The operand mask circuitry 202 may receive the first fraction 106. The operand mask circuitry 202 may receive a mask command 204, designating the number and direction of bits to mask from the first fraction 106. The mask command 204 may be based on a difference between the first exponent 104 and the second exponent 114. The operand mask circuitry 202 may output a masked first fraction 136 after removed bits 138 have been removed according to the mask command 204.”

In the above citation, the mask command is not described, nor is a number of bits to mask or direction of bits to mask provided.  The specification fails to describe which bits to mask, in which direction, or even what the masking and combining with partial products is intended to compute.  The specification also recites the following:

“The method 300 includes masking a first fraction 106 at block 302. The masking may be performed by the operand mask circuitry 202 of FIG. 2. The masking may be performed according to a difference between the first exponent 104 and the second exponent 114. The masking may be based on a comparison between the first exponent 104 and the second exponent 114. In block 304, the masked first fraction 136 may be inserted into mask adder circuitry 240 of a partial product tree 220. The insertion may include conveying the unmasked bits from the operand mask circuitry 202 to the mask adder circuitry 240. 

In block 306, the masked first fraction 136 may be combined with other partial products 222 of the partial product tree 220. The combination results in the multiplication result 212. The combination may be a summation of the masked first fraction 136 with the partial products 222. It should be appreciated that the partial products 222 may be combined in any way or manner. … In block 308, the multiplication result 212 is combined with the second fraction 116. It should be appreciated that any combination of partial products 222, multiplication results 212, first fractions 106, masked first fractions 136, or second fractions 116 may be a summation, multiplication, subtraction, or division.”

Again, in the above citation, it is not clear what is being computed.  It is not clear how to mask the fraction based on the exponent difference, how they relate to one another, which bits are masked and in what direction they are masked and why they are masked, or what “combining” a masked fraction, partial products, and a second fraction is intended to compute.  Therefore, without a description of what is being computed and how it is computed, the specification does not describe achieving the claimed functions with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
As per Claims 3-8, 11-15, 17 and 20, they are rejected for the reasons presented above, due to their dependency upon their respective independent claims.

Response to Arguments
Applicant's arguments filed 9/8/2022 (hereinafter Remarks) have been fully considered but they are not persuasive.

Regarding the rejection of the claims under 35 U.S.C. 112(a), Applicant has provided additional background and explanation on hexadecimal number format, the operation of conventional floating point units and/or multiply add pipelines, and masking of “F(A)” and of “F(B)”.
At the outset, the Examiner notes that Applicant appears to have intended to incorporate two examples on Page 8 of the Remarks, but were inadvertently left blank.  See line 16, “the computing system masks everything that is to the right of F(A) as shown as follows”, and line 18, “a moving mask which depends on the F(B) as shown as follows”.  In both cases, the area following “as shown as follows” is left blank.
The Examiner also notes that much of the additional explanation provided in Remarks would be considered new matter under 35 U.S.C. 112(a) if it were incorporated into the application disclosure, because it is not found in the disclosure as originally filed.  For example, the instant specification does not describe that modern floating point units have wider data paths such that shifting a fraction far to the right does not throw away any fraction data, or that conventional arithmetic computing systems must mask either the trailing digits of F(A) or of F(B).  
More importantly, though, the claim rejections under 35 U.S.C. 112(a) are maintained as shown above because the disclosure of the application remains the same, and thus contains the same deficiencies regarding the lack of a compliant written description described in the claim rejections.  Applicant states on Page 8 of the Remarks that “masking the trailing digits of F(A) is non-trivial because F(B) is not fixed and a moving mask which depends on the F(B) as shown as follows”.  However, the instant drawings and specification do not disclose important details of this “non-trivial” operation, such as which bits to mask, why the masking occurs, or an example of masking bits as part of the mathematical calculation being performed by the floating-point unit.  Based on Applicant’s Remarks, the Examiner believes the masking is likely meant to be limited to trailing bits from the first fraction (i.e. A), the number of masked bits is likely equal to the exponent of B minus the exponent of A, and that the purpose is likely related to aligning the numbers A and B in order to perform addition.  However, without making such things clear in the specification, the Examiner is merely guessing and cannot reasonably conclude that the inventor had possession of the claimed invention at the time the application was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182